Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
AMENDMENT ENTRY

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 10/18/2021, after the Advisory Action, mailed on 8/30/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
The Amendments filed 7/22/2021 in response to the Office Action of 5/17/2021 have been acknowledges in the Advisory Action of 8/30/2021.  Applicant's submission filed on 10/18/2021 in response to the Advisory Action has been entered. 
The declaration of the inventor, Dr. Zhaoping Liu, 10/18/2021 has been entered. 

Claims 1-4, 7-8, 11-13, 16-10 are pending. Claim 6, 9-10, 14 has been cancelled (7/22/2021).   Claim 15  has been cancelled (10/18/2021). Claims 3-4, 8, 17-20  are withdrawn. Claims 1-2 have been amended on 7/22/2021.  Claims 1-2 have been further amended on 10/18/2021.  Claims 7 has been amended on 10/18/2021.
Claims 1-2, 7, 11-13,16 are currently under consideration in view of the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 11-13,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite incubating in a microtiter plate i) an undiluted biological sample comprising (A) B cells or cell hybridoma supernatant with or without cells; and (B) IgG antibodies; and (ii) a defined concentration ratio of three or more different 
The scope of claim 1 is vague as a “ratio” (step a, ii) is a value and it is not clear how the sample can comprise cells and a concentration value to produce a mixture.  Appropriate correction is needed. 
In addition,  claim 1 has been amended to recite (wherein clause), the method quantifies a range from about 1ug/ml to about 50ug/ml for any of the three or more target protein isotypes present in the sample.  The scope of the claim is vague in several respects.  First, the term “about” is vague as the specification does not  provide a definition while disclosing several ranges depending on the type of isotype and the type of sample, see for example table 1.  A concentration of 1-50 ug of the target  protein isotype concentration is also not consistent with the specification that discloses a mixture of FITC mouse  IgG isotypes mixture may be 125ug/ml for each isotype (IgG1, IgG2a,IgG2b and IgG3 (example 1,page 27).  In addition, the claim recites quantifying target protein isotypes present in the sample which renders the scope vague as it appears that the target protein isotype concentration is not present in the smaple of as recited in step ai and further  is known, as the target isotypes are added to the sample to firm a mixture (steps a-b).  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 11-13,16 are  rejected under 35 U.S.C. 103 as being unpatentable over Tyagarajan et al. (WO2007/067680) in view of Maranon et al and Molecular Probes Bead Kit (2014; retrieved from 
https://www.thermofisher.com/document-connect/document-connect.html?url=https%3A%2F%2Fassets.thermofisher.com%2FTFS-Assets%2FLSG%2Fmanuals%2Fabc_total_ab_compensation_bead_kit_man.pdf&title=QWJDIFRvdGFsIEFudGlib2R5IENvbXBlbnNhdGlvbiBCZWFkIEtpdA== )
Tyagarajan et al. teach throughout the patent, quantitative particle-based assays (page 12, lines 10-15) to determine the concentration of one or more analytes in a sample wherein the assay can be non-competitive immunoassay (examples, claim 36)  or competitive (claim 37) and wherein the format can be single or multiplex (page 11 lines 15-30).  Tyagarajan et al. teach suitable samples include cells or cell components including hybridoma cell supernatants producing murine or human antibodies or the sample can be biological fluids as for example serum fluids (bridging paragraph pages 19-20) wherein the analyte can be a protein (page 19 lines 17-30;page 20 lines 1-6) as for example a mouse IgG antibody or isotype (example 2).  Tyagarajan et al. teach using the assays to identify and quantitate antibody levels of IgG titers (example 3) and murine IgG isotypes (example 2), wherein the capture molecules are antibodies specific for an isotype (claim 53) bound to particles wherein the particles are distinguishable in multiplex formats as for example encoded internally using dyes (page 11 last paragraph).  Tyagarajan et al.  teach the methods can be performed in “mix and read“ procedures (Fig. 3) without dilution (claim 60) or wash steps (instant claim 15) , on cytometry platforms i.e. Guava platform, that allow for the manipulation and analysis of particles based on light scatter and fluorescence.  
Tyagarajan et al.  teach the mixtures are directly introduced into the cytometer to detect bead bound fluorescence and calculate Mean Fluorescence Intensity  (MFI) from which the amount of antibody is calculated based on standard curves  (examples 1 and 2).    Tyagarajan et al. teach contacting the sample with particles comprising different capture molecules wherein the first particle comprising a first capture molecule is optically distinguishable from a second particle comprising a second capture molecule ((page 21 lines 10-17;claim 77).
Regarding claims 13 and 16, Tyagarajan et al. teach suitable samples include cells or cell components including hybridoma cell supernatants producing murine or human antibodies and further teach obtaining mouse IgG isotypes standards from commercial sources as well as obtaining  capture reagents specific for each of the isotype to generate standard curves standards and determine the concentration of mouse IgG with (examples 2-3,10). The standards are made in hybridoma culture media with fetal bovine serum (FBS) (example 2) which mimics the hybridoma supernatant and quantification  Tyagarajan et al. teach fluorescent bead-bound material analyzed on the flow cytometry platform results in a linear response for each isotype evaluated mouse IgG1,IgG2a, IgG2b in the range of 1-40 ug/ml. with a dynamic range of at least 1-40 ug/ml (FIG 4).  which reads on the instant about 1-40 ug/ml, absent a definition of “about”. 
While Tyagarajan et al. teach the multiplex method format can be competitive. Tyagarajan et al. is silent regarding the detailed steps of the competitive immunoassay for determining immunoglobulin gamma (IgG) antibody isotype concentration from biological samples.
Nevertheless, the steps of a competitive assay for determining IgG isotypes were known in the art as shown by Maranon et al.  Therefore,  Maranon et al is relied upon for teaching the principle of the competitive immunoassay assay using a labeled mixture of IgG protein isotypes as a competition reagent for determining immunoglobulin gamma (IgG) antibody isotype concentration from biological samples. 
Specifically, Maranon et al teach throughout the publication and especially in Abstract, a quantitative single-plex competitive immunoassay method for the determination of IgG isotypes in biological samples comprising labeled IgG protein isotype detection reagents that compete with the IgG protein isotype in the sample for monoclonal antibodies that are coated on surface wells, to produce IgG isotype specific binding complexes, wherein the amount of an IgG antibody isotype present in the biological sample is inversely proportional to the detected signal from the relevant IgG isotype-specific binding complex (Fig 1). 
In particular, Maranon et al teach (a)  incubating biological samples i.e. serum containing IgG antibodies with detection reagents, wherein the detection reagents comprise  a labeled target IgG protein isotype i.e. a known quantity of labeled IgGx (Abstract), wherein IgGx can be IgG1, IgG2, IgG3, IgG4, to form a mixture of the IgG antibody-target IgG protein in each of a plurality of small test tubes ,Incubating occurs over a time which reads on conditions to promote even mixing ( page 151, last paragraph).  Maranon et al teach (b)  incubating each of the IgG antibody-target IgG protein mixtures with one or more IgG isotype-specific monoclonal antibodies  that are coated on each of a plurality of wells i.e. monoclonal antibodies against human IgG1, IgG2, IgG3 and IgG4 (page 149, second paragraph), which reads on the instant one or more IgG isotype specific populations of capture reagents.  In the method of Maranon et al,  IgGx in the unknown sample competes with the labeled IgGx for anti-IgGx immobilized in wells on plates.  Maranon et al, teach using the same method to establish calibration curves with control samples that are serially diluted wherein the control samples comprise one or more of unlabeled IgG isotypes i.e. calibrating serum with known concentrations for each of the IgG subclass (page 149, second paragraph;Fig.1).  Maranon et al teach (c) detecting signal from the IgG isotype-specific binding complexes to determine the concentration of one or more IgG antibody isotypes present in the biological sample, wherein the amount of an IgG antibody isotype present in the biological sample is inversely proportional to the detected signal from the relevant IgG isotype-specific binding complex (Fig.1).  Maranon et al teach samples are assayed in duplicates and  can be diluted or undiluted (page 149 first paragraph). Maranon et al teach isolating and purifying the gamma globulin fraction pooled human plasma and labeling it , as the source of individual IgG subclass isotype which reads on detection reagent comprising the labeled IgG isotypes i.e. IgG1, IgG2, IgG3 and IgG4 in a defined ratio for determining the concentration of each of the IgG1, IgG2, IgG3 and IgG4 concentrations (Fig 1, tables).  Regarding claim 10, each of the population of antibodies are specific to an IgG isotype thus distinguishable by structure and function.  Regarding claim 12, as IgG is composed of four subclasses IgG1, IgG2, IgG3 and IgG4 and  Maranon et al trach the concentration of each subclass (tables), Maranon et al necessarily teach the concentration of total IgG. 
Molecular Probes Bead Kit discloses commercially available labeled capture beads comprising antibody conjugates that can bind all type of isotypes of mouse IgG for example for analysis in flow cytometry platforms (whole publication). 
It would have been prima facie obvious, before the effective filing of the claimed invention, to quantitate at least 3 or 4 IgG isotypes (claim 7)  in biological samples comprising cells or quantitate murine IgG isotypes from hybridoma secreting IgG isotypes (claims 13, 16) with a multiplex quantitative competitive bead based immunoassay method using an automated flow cytometry platform as taught in Tyagarajan et al.  wherein the capture molecules are antibodies specific for an isotype (claim 53) bound to particles wherein the particles are distinguishable in multiplex formats as for example encoded internally using dyes (page 11 last paragraph) or commercially available as taught in Molecular Probes Bead Kit. and wherein competing analyte comprises three or more target IgG protein isotypes are detectably labeled as taught  Maranon et al.  
It would have also been prima facie obvious, before the effective filing of the claimed invention, to optimize the competing analyte reagent  comprising a mixture of detectably labeled three or more target IgG protein isotypes taught  Maranon et al.  in the multiplex quantitative competitive bead based immunoassay method using an automated flow cytometry platform taught in Tyagarajan et al.  to allow for quantification of at least 3 or 4 IgG isotypes in biological samples comprising cells or quantitate murine IgG isotypes from hybridoma secreting IgG isotypes because such samples contain the  3 or 4 IgG isotypes in such range as taught in Tyagarajan et al.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  
One would be motivated to do as the assay of Tyagarajan et al is simpler, quicker and involves no wash as compared to the typical ELISA protocol of Maranon et al.    
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention.
As the competitive multiplex format taught in Tyagarajan et al requires the detection of multiple isotype analytes in a single reaction mixture, combining at least three competing labeled a labeled target IgG protein isotype taught in Maranon et al. with a plurality of IgG isotype-specific populations of capture reagents as taught in Tyagarajan et al. and Molecular Probes Bead Kit according to known a known competitive ELISA method wherein the amount of an IgG antibody isotype present in the biological sample is inversely proportional to the detected signal from the relevant IgG isotype-specific binding complex.as taught in Maranon et al. is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention, for determining immunoglobulin gamma (IgG) antibody isotype concentration from a biological samples in a competitive multiplex format, wherein wherein the amount of an IgG antibody isotype present in the biological sample is inversely proportional to the detected signal from the relevant IgG isotype-specific binding complex.
It would have been also prima facie obvious, before the effective filing of the claimed invention, to have modified the method of Maranon et al., wherein the IgG isotype-specific monoclonal antibodies are coated on beads instead of plates, as taught in  Tyagarajan et al. to capture IgG antibody-target IgG protein mixtures in a single well in a multiplex format in a high throughput platform as taught in Tyagarajan et al., wherein with three  or more different IgG isotype-specific populations of capture reagents comprising binding molecules that selectively bind to a different specific IgG  protein isotype were known and commercially available as taught in Molecular Probes Bead Kit.
One would be motivated to do because the bead-based method of Tyagarajan et al. allows for quantitation of IgG isotypes in biological samples on an automated platform in a multiplex format, with simple mix and read procedures to save time and cost and improve accuracy.  
As steps of a competitive assay were known it would have been with expectation of success that the method of Tyagarajan et al. would determine the IgG antibody isotype concentration from an undiluted diluted sample as claimed comprising incubating  IgG antibody-target IgG protein mixtures in defined ratios in a well and further incubating each of the IgG antibody-target IgG protein mixtures with at least three IgG isotype-specific monoclonal antibodies in a single reaction mixture wherein such antibodies are coated on beads since Tyagarajan et al. teach the bead based method for determining the concentration of IgG isotype can be competitive in a multiplex format,  and because incubating a labeled analyte that competes with the sample analyte for capture agents are well known steps in competitive immunoassays, also taught in Maranon et al.    
The method of Tyagarajan et al in view of Maranon et al and Molecular Probes Bead Kit teach all method steps and reagents and necessarily results in a quantification as claimed as the recitation wherein the method quantifies a range of about 1ug/ml to about 50 ug/ml of the three or more target iGG protein isotypes present in the sample  do not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps. 
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  
In response to applicant arguments that Maranon teach a competitive immunoassay that requires dilution of the samples and result in a dynamic range of 20-76,000 ug/ml requires dilution which is different than the claimed  about 1-50 ug/ml,  it is noted that Tyagarajan et al., one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145.  In this case, it would have been also prima facie obvious, before the effective filing of the claimed invention, to have modified the method of Maranon et al., wherein the IgG isotype-specific monoclonal antibodies are coated on beads instead of plates, as taught in  Tyagarajan et al. to capture IgG antibody-target IgG protein mixtures in a single well in a multiplex format in a high throughput platform as taught in Tyagarajan et al., wherein with three  or more different IgG isotype-specific populations of capture reagents comprising binding molecules that selectively bind to a different specific IgG  protein isotype were known and commercially available as taught in Molecular Probes Bead Kit.  One would be motivated to do because the bead-based method of Tyagarajan et al. allows for quantitation of IgG isotypes in biological samples on an automated platform in a multiplex format, with simple mix and read procedures to save time and cost and improve accuracy.  
In contrast to Applicant assertion that “that those of skill in the art at the time of the invention would have recognized that a dynamic range when determining a concentration of isolated and purified IgG antibody could not be extrapolated to the dynamic range of determining a concentration of IgG secreted from undiluted, complex biological samples, and that in light of the art cited by the Office, one of skill in the art would have expected to achieve the dynamic range of Maranon (i.e., IgGi - 1.1-76.6 mg/mL; IgG2 - 0.55-35.2 mg/mL, IgG3 - 0.053-3.45 mg/mL; and IgG4 - 0.02-1.4 mg/mL) when using undiluted biological samples as presently claimed in a competitive 9 format (this is further supported in the Inventor declaration submitted herewith by inventor Dr. Zhaoping LIU; see paragraph 5)”, it is initially noted that in contrast to applicant assertion,  standards of  Tyagarajan et al. are in fact made in hybridoma culture media with fetal bovine serum (FBS) (example 2) which mimics the hybridoma supernatant.  
In addition, Tyagarajan et al. teach suitable samples include cells or cell components including hybridoma cell supernatants producing murine antibodies as cited above.  Further, the method of  Maranon et al is only relied for the principle of the competitive assay using a labeled mixture of IgG protein isotypes as a completion reagent.  As explained in the rejection above, the method of Tyagarajan et al in view of Maranon et al and Molecular Probes Bead Kit teach all method steps and reagents and necessarily results in a quantification as claimed as the recitation wherein the method quantifies a range of about 1ug/ml to about 50 ug/ml of the three or more target iGG protein isotypes present in the sample  do not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps.   
In response to Applicant argument that none of the art cited demonstrate a multiplexed assay for three or more different IgG isotype-specific populations in a single well and that one would not expect the claimed range in a no wash method due to interferences, it is noted that in Tyagarajan et al.  disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  See In re Susi USPQ 423 (CCPA 1971).  Further, the standard for what constitutes proper enablement of a prior art reference for purposes of anticipation differs from the enablement standard under Section 112 because section 112 provides that the specification must enable one skilled in the art to “use” the invention whereas Section 102 makes no such requirements as to an anticipatory disclosure. See In re Hafner, 410 F.2d at 1404.  It is also noted that Applicant does not disclose any optimization methods to reduce interferences but rather using commercial reagents on the Intellycit flow cytometry platform. Thus, Applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997)   

The declaration of the inventor, Dr. Zhaoping Liu, 10/18/2021 is insufficient to overcome the 103 rejection because:   
Declarant is of the opinion that those of skill in the art at the time of the invention would have recognized that the detection range when determining a concentration of isolated IgG antibody standards as in Tyagarajan et al.  could not be extrapolated to the detection range of determining a concentration of IgG secreted from an undiluted and complex biological sample as claimed, and that in light of the art cited by the Office, one of skill in the art would have expected to achieve the dynamic range of Maranon, which is outside of the range as recited in claim 1.  Declarant is also of the opinion that an assay perfom1ed in multiplex format without washing, one of skill in the would expect interference between the three or more IgG-specific populations of capture reagents  and/or their respective detection reagents preventing detecting a range from about l µg/mL to about 50 µg/mL for any of the three or more target IgG protein isotypes in the biological sample.  Declarant then provides a working example demonstrate detection of three or more target IgG protein isotypes in a biological sample, in a single well, within the claimed range from about 1 ug/mL to about 50 ug/mL (see for example wells Al and A9) stating the results are unexpected. 
In assessing the probative value of an expert opinion, the examiner considered the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).
In considering Declarant statements it is noted that Declarant admits that Tyagarajan et al. discloses limits of detection of 1-40ug/ml but is of the opinion that the range was not demonstrated in the claimed biological samples.  However, the “isolated IgG antibody standards” Declarant refers to were made in hybridoma culture media with fetal bovine serum (FBS) (example 2) which mimics the hybridoma supernatant,  In addition, Tyagarajan et al. teach suitable samples include cells or cell components including hybridoma cell supernatants producing murine antibodies as cited above.  Further one of ordinary skill would have recognize that the level of IgG in serum is an order of magnitude higher than in hybridoma supernatant or B cells as taught in Maranon et al.,  and routine optimization is needed to allow for a linear range of 1-50ug/ml of IgG subtypes present in  hybridoma supernatant or B cells as taught in Tyagarajan et al.   While Tyagarajan does not disclose a working example to demonstrate the range as claimed, the rejection of record are made under 103 a not 102.  In this case the combined teaching of Maranon et al., Tyagarajan et al. and Molecular Probes Bead Kit and would have suggested to those of ordinary skill in the art  that a bead based competition ELISA assay in a multiplex format can be used to quantitate immunoglobulin gamma (IgG) antibody isotype concentration from a biological samples comprising 1-50ug/ml of IgG subtypes, with expectation of success that the amount of an IgG antibody isotype present in the biological sample is inversely proportional to the detected signal from the relevant IgG isotype-specific binding complex from a single reaction mixture for a multiplex competitive assay. 
Regarding potential expected interference between the three or more IgG-specific populations of capture reagents  and/or their respective detection reagents preventing detecting a range from about l µg/mL to about 50 µg/mL for any of the three or more target IgG protein isotypes in the biological sample, it is noted that no objective evidence has been provided to indicate that the art known process of optimization reagents for adapting a single-plex competitive IgG isotype assay to a multiplex  assay would not be successful for detecting three or more target IgG protein isotypes in range of 1-50ug the biological sample as taught in Tyagarajan et al. as reagents comprising bead-bound capture molecules that bind a plurality of different isotypes were taught in Tyagarajan et al and commercially available as taught in Molecular Probes Bead Kit and the competing labeled target IgG protein isotypes mixtures were known in the art as taught in Maranon et al.  The instant specification and the newly provided working example do not demonstrate any potential expected interference that were eliminated by any specific reagents to obtain alleged unexpected results..  Further, the declaration  
does not spell out the capture agents and ratio of the three or more different  bead bound IgG isotype specific populations of capture reagent for each of mouse IgG1, IgG2a,IgG2b and IgG3.  Further in contrast to claim 1, the declaration demonstrates that not all IgG isotypes are detected i.e. 0 ug/ml of IgG3(see page 3, last paragraph). Evermore,  the results presented in the declaration are derived from a method using FITC-mIgG that is not commensurate in scope with the claimed invention. 
In assessing the probative value of an expert opinion, the examiner considered the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). In this case, based on the evidence of record, lack opposing evidence and absence of factual support, the statements expressing what the declarant thinks, believes or infers from the combination of cited reference, the declaration is accorded little evidentiary weight. 
Based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments, the declaration of the inventor Dr. Zhaoping Liu  under 37 CFR 1.132 filed 10/18/2021 is insufficient to overcome the rejection of claims -2, 7, 11-13,16 based upon Tyagarajan et al. in view of Maranon et al and Molecular Probes Bead Kit as set forth in the above. 
Conclusion
All other objections and rejections recited in the Office Action of 5/17/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641